Citation Nr: 1814331	
Decision Date: 03/08/18    Archive Date: 03/14/18

ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
 ORDER
Entitlement to service connection for residuals of a facial fracture and entitlement to service connection for sleep apnea, as secondary to residuals of a facial fracture, are denied.  
 FINDINGS OF FACT
1.  The evidence is against a finding that the Veteran's deviated septum was caused or aggravated by military service, to include as due to an in-service facial fracture.
2.  The evidence is against a finding that the Veteran's sleep apnea was caused or aggravated by a service-connected disability. 
 CONCLUSIONS OF LAW
1.  The criteria for establishing service connection for residuals of a facial fracture have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 
2.  The criteria for establishing service connection for sleep apnea have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 
 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from September 1979 to November 1982.  
The Veteran requested and was scheduled for a videoconference hearing before the Board in March 2016.  While he acknowledges receipt of notice of the scheduled hearing, he did not appear and has not requested another hearing.  Accordingly, the Board deems the Veteran's hearing request withdrawn.  See 38 C.F.R § 20.704(d) (2017). 
The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection
Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).
Service connection may also be granted on a secondary basis when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).
Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 
Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 
Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
The Veteran asserts that he incurred a facial injury/fracture during service in 1979 when he was struck in the face with a rubber M16 during training, which has resulted in a deviated nasal septum.  See undated statement received February 11, 2008; January 20, 2014 statement.  The Veteran also asserts that he has sleep apnea secondary to the deviated nasal septum.  For the reasons that follow, the Board finds that service connection is not warranted for either claim. 
As to the Veteran's claim for residuals of an in-service facial fracture, a VA examination in January 2007 resulted in an assessment of a deviated nasal septum.  An X-ray report that coincided with the examination report indicates an impression of "slight rightward deviation of the nasal septum," either developmental or posttraumatic.  A VA examiner in June 2016 also noted the Veteran's deviated septum.  Thus, the Board finds that the Veteran has a current disability for service-connection purposes.  
However, the Board finds that the evidence of record is negative for in-service treatment or injury involving the Veteran's nasal area.  While review of the Veteran's service treatment records (STRs) notes that he received several stiches to repair his lip after a fight in March 1981, his STRs are negative for an injury to the nose or any facial fracture.  An in-service medical examination conducted one month prior to his separation from active service notes normal nose and sinuses.  In an associated report of medical history prior to separation, the Veteran denied any nose trouble, head injury, sinusitis, or broken bones.  
Post-service treatment records are also negative for evidence of a facial or nasal fracture/disability until June 2000, when the Veteran underwent surgery for his deviated septum.  The Board notes that the Veteran's private physician at the time indicated that the Veteran's deviated septum was the result of a past facial fracture.  However, there is no indication that this etiology was based on a review of the Veteran's medical records, but instead the Veteran's own reported history.  In any event, the physician noted the fracture reportedly occurred 15 years prior which would have been a few years after the Veteran separated from service.  
Moreover, no fracture was observed and facial bones appeared normal during the Veteran's January 2007 VA examination.  Upon VA examination again in June 2016, the examiner opined that the Veteran's deviated septum was less likely than not (less than a 50 percent probability) proximately due to or the result of an in-service injury, explaining that the Veteran's medical record does not support a history of nasal trauma. 
Based on the foregoing, the Board finds that the evidence is against a finding that the Veteran's deviated septum was incurred during his military service, to include as due to an in-service facial fracture.  Thus, service connection is not warranted.  
As to the sleep apnea claim, while the record does reflect that he currently suffers from sleep apnea, the Veteran is not asserting nor does the record support that service connection should be awarded on a direct basis.  Treatment records are negative for complaints or treatment for sleep apnea or its associated symptomology until many years after service.  Rather, the Veteran asserts that his sleep apnea is caused or aggravated by his deviated septum.  However, as service connection is not warranted for residuals of the Veteran's asserted in-service facial fracture, service connection for his sleep apnea also cannot be awarded on a secondary basis.  The Board also notes that, even if service connection for the Veteran's deviated septum were warranted, a VA examiner in June 2016 opined that the deviation would not contribute to his sleep apnea.  The examiner explained that the Veteran's airway was very clear, and that if apnea persists in the face of a clear nasal airway after it was repaired, then its cause is unrelated. 
The Board acknowledges that a veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Board acknowledges the Veteran's lay statements regarding the etiology of his deviated septum and sleep apnea.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the etiology of these disabilities is not competent medical evidence.  See also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  
To the extent the Veteran is competent to attest to an injury to his nasal area during service, the Board finds these statements lacking credibility in light of the service records and statements.  The Veteran now reports receiving 25 stitches in his lip in 1979 after a training injury, which included injury to his lip, face, and nose.  This is not documented or referenced in the service medical records in any way, to include the Veteran's own reported medical history.  Instead, service records show he received 3 or 4 stitches in his lip after a fight in 1981.  No reference was made to any injury to the nose or face.  Relevant examination at separation was normal and the Veteran denied having any nose trouble, head injury, sinusitis, or broken bones at that time.  The statements made contemporaneous to service and in connection with treatment and an examination performed for identifying disability are more probative than the current statements made in connection with a claim for benefits, and call the veracity of these later statements into question.





  
(CONTINUED ON NEXT PAGE)
In reaching the above determinations, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

Nathan Kroes
Veterans Law Judge
Board of Veterans' Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio
Department of Veterans Affairs


